Case 2:18-cv-04916-PA-AFM Document 33 Filed 10/05/18 Page 1 of 26 Page ID #:349



 1 BRADLEY/GROMBACHER, LLP
   Marcus J. Bradley, Esq. (SBN 174156)
 2
   Kiley L. Grombacher, Esq. (SBN 245960)
 3 2815 Townsgate Road, Suite 130
   Westlake Village, California 91361
 4 Telephone: (805) 270-7100
 5 Facsimile: (805) 270-7589
   mbradley@bradleygrombacher.com
 6 kgrombacher@ bradleygrombacher.com
 7
 8 ROTHSCHILD & ASSOCIATES, APC
 9 Kristi D. Rothschild, Esq. (SBN 222727)
   Julian Alwill, Esq. (SBN 259416)
10 27 W. Anapamu Street, Suite 289
11 Santa Barbara, California 93101
   Telephone: (805) 845-1190
12 Facsimile: (805) 456-0132
13 krothschild@kdrlawgroup.com
   jalwill@kdrlawgroup.com
14
15 Attorneys for Plaintiff
16                          UNITED STATES DISTRICT COURT
17                     CENTRAL DISTRICT OF CALIFORNIA
18                                               CASE NO. 2:18-CV-04916 PA (AFMx)
   ANDREA RIDGELL, on behalf of
19 herself and others similarly situated
                                                 FIRST AMENDED CLASS ACTION
20             Plaintiff,                        COMPLAINT
21                                                 1. Strict Products Liability
     v.
22                                                 2. Breach of Warranties
   FRONTIER AIRLINES, INC. a                       3. Negligence
23
   Colorado corporation; and AIRBUS
24 S.A.S., a foreign corporation doing             4. False Imprisonment
   business in the State of California             5. Negligent Infliction of Emotional
25              Defendants.
26                                                    Distress

27                                               DEMAND FOR JURY TRIAL
28
                                             1
                            FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:18-cv-04916-PA-AFM Document 33 Filed 10/05/18 Page 2 of 26 Page ID #:350



 1         Plaintiff Andrea Ridgell (“Plaintiff”), by and through her attorneys of record,
 2 files this Complaint against the above-named Defendants Frontier Airlines Holdings,
 3 Inc. (hereinafter referred to as “Frontier”), Airbus S.A.S. (“Airbus”) (hereafter
 4 defendants Frontier and Airbus are collectively referred to as “Defendants”) and states
 5 as follows:
 6                                     INTRODUCTION
 7         1.     This case arises from “fume” events which occur as the result of the
 8 defective design and manufacture of Frontier Airline’s fleet of Airbus aircrafts. Fume
 9 events occur when the air inside the passenger cabin of an aircraft becomes
10 contaminated with pyrolised compounds such as engine oil, de-icing or hydraulic fluid.
11       2.    Such events are caused by the “bleed” air system used in Defendants’
12 aircrafts which draws pre-heated compressed air from the engine and pumps this air
13 straight into the cabin after being cooled.
14         3.     Defendants have repeatedly experienced fume events yet have failed to
15 eliminate the traditional pneumatic system and bleed manifold and instead adopt a no-
16 bleed system whereby electrically driven compressors provide the cabin pressurization
17 function, with fresh air brought onboard via dedicated cabin air inlets. Moreover,
18 Defendants have failed to warn consumers about the dangers of the “bleed” air system.
19         4.     Such system has caused damage to Plaintiff and other passengers in the
20 form of personal injury and lost money.
21       5.    As such, Plaintiff seeks relief in this action individually and as a class
22 action on behalf of all passengers of Frontier Airlines who experienced “fume” events
23 in the United States (the “Class”). Plaintiff also seeks relief in this action individually
24 and as a class action on behalf of a subclass of all passengers on Frontier Flight 1630
25 which departed Los Angeles International Airport on June 2, 2017 (the “California
26 Class”).
27 / / /
28 / / /
                                                2
                            FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:18-cv-04916-PA-AFM Document 33 Filed 10/05/18 Page 3 of 26 Page ID #:351



 1                                          PARTIES
 2         6.      Plaintiff is a citizen of the United States of America, domiciled in Santa
 3 Barbara County, California.
 4       7.    Defendant Airbus S.A.S. is a European multinational corporation that
 5 designs, manufactures, and sells civil and military aeronautical products worldwide.
 6 Defendant Airbus S.A.S. has in the past and continues to engage in substantial and non-
 7 isolated business activity on a continuous and systemic basis in the United States and
 8 California.
 9       8. Defendants have in the past and continue to engage in substantial and non-
10           isolated business activity on a continuous and systematic basis in the United
11              States and California. For example, and without limitation:
12         a. Airbus S.A.S. maintains a North American headquarters in Herndon, Virginia;
13 and numerous offices throughout the United States including engineering centers in
14 Mobile, Alabama and Wichita, Kansas.
15         b. In the State of California, Airbus S.A.S. owns and operates Airbus Group HQ
16 Inc., which holds a principal address in San Jose, California. The purpose of Airbus
17 Group HQ Inc. is to sell Airbus S.A.S. aircraft in the State of California (hereafter,
18 defendant Airbus S.A.S. and Airbus Group HQ Inc. shall be referred to as “Airbus”.)
19         c. In the State of California, Airbus S.A.S. owns and operates Airbus Defense
20 and Space, Inc., a Delaware corporation that is registered with the California Secretary
21 of State; and, qualified for the transaction of intrastate business to sell AIRBUS S.A.S.
22 aircraft in the State of California.
23        d. Additionally, Airbus S.A.S. by and through Airbus Group HQ Inc., doing
24 business as A³ (“A-Cubed”) that operates a Customer Support Center in Los Angeles,
25 California, where it provides on-site technical assistance, and helps solve in-service
26 problems.
27         9.      Frontier is a Delaware corporation with a principal place of business and
28 corporate headquarters in Denver, Colorado. Frontier operates passenger service
                                                3
                            FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:18-cv-04916-PA-AFM Document 33 Filed 10/05/18 Page 4 of 26 Page ID #:352



 1 throughout the United States including between California and Florida.
 2                           JURISDICTION AND VENUE
 3         10.    Jurisdiction and venue is proper in this Court because California is the
 4 location of the subject flight origination.
 5        11. This Court has original jurisdiction pursuant to the Class Action Fairness
 6 Act, 28 U.S.C. § 1332, in that the estimated damages involved in the claims will exceed
 7 $5,000,000 and Plaintiff and class members are residents of different states than
 8 Defendants.
 9         12.    At all times relevant, Defendants were engaged in substantial and not
10 isolated activity within the State of California including, but not limited to, transacting
11 business, contracting to supply goods or services and providing goods or services to
12 California.
13       13. At all times relevant, Defendants purposefully directed their activities to
14 residents of the State of California and purposefully conducted activities within the
15 State of California thereby invoking the benefits and protections of California law.
16        14. The injuries and causes of action of Plaintiff and the members of the Class
17 arise from Defendants’ activities within the State of California.
18        15. Defendants have marketed, advertised, sold tickets, and operated in this
19 District. Thus, under 28 U.S.C. §§1391(c)(2) and (d), Defendants are deemed to reside
20 in this District. As such, venue is proper in this judicial district under 28 U.S.C.
21 §1391(b)(1) because Defendants are deemed to reside in this District and under 28
22 U.S.C. §1391(b)(2), because Defendants conduct business in this District and a
23 substantial part of the acts or omissions giving rise to the claims set forth herein
24 occurred in this District.
25                                           FACTS
26 Facts About Frontier Flight F91630
27       16. On or about May 16, 2017, Plaintiff purchased a one-way ticket on Frontier
28 airlines for travel from Los Angeles, California to Orlando. Plaintiff paid a purchase
                                                4
                            FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:18-cv-04916-PA-AFM Document 33 Filed 10/05/18 Page 5 of 26 Page ID #:353



 1 price of $163.99.
 2        17. On or about June 2, 2017, Plaintiff boarded Frontier airlines flight number
 3 F91630 with a scheduled departure time of 10:19 PM and an arrival time of 6:04 AM
 4 on June 3, 2017. The flight was direct from Los Angeles to Phoenix with no scheduled
 5 stops.
 6        18.    Plaintiff believes the aircraft to have been an airbus A320 (320) V1. The
 7 aircraft was designed and manufactured by Airbus.
 8        19. At the times mentioned, and at all times relevant to this complaint, Frontier
 9 is a common carrier engaged in the business of transporting passengers for hire by air.
10        20. Approximately two hours into the flight, the subject aircraft experienced a
11 problem with the air quality in the cabin.
12       21. Many of the passengers including Plaintiff experienced physical distress
13 including one or more of the following non-exhaustive symptoms: passing out, choking,
14 coughing and eye irritation.
15       22. Upon information and belief, while onboard the subject aircraft Plaintiff
16 and the members of the classes (as defined below) were exposed to toxic fumes that
17 entered the passenger cabin through the aircraft’s ventilation system as a result of what
18 is commonly referred to as a “fume” event.
19         23.   The toxic fumes entered the passenger cabin through the air delivery
20 system as a result of the product defect as alleged herein. The "product" for purposes of
21 this Complaint is the Airbus aircraft and its component parts.
22         24.   Bleed air is the outside air fraction of the cabin supply air that is first
23 compressed in the aircraft engines or Auxiliary Power Unit and which, as a result of the
24 product defect alleged herein, is prone to contamination with high-temperature engine
25 oil and hydraulic fluid, and their byproducts, under normal operating conditions.
26        25. These airborne toxins were not removed from the bleed air before the air
27 was supplied to the passenger cabin for the flight attendants and passengers to breathe.
28       26. As a result of the aforementioned problems, the subject aircraft was forced
                                               5
                           FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:18-cv-04916-PA-AFM Document 33 Filed 10/05/18 Page 6 of 26 Page ID #:354



 1 to make an emergency landing in Phoenix, Arizona, and the subject aircraft was
 2 grounded. The passengers were immediately de-boarded from the plane.
 3         27.    Some of the passengers were analyzed by paramedics, others were taken
 4 to the hospital.
 5        28. Although they each requested to leave, the passengers were confined in
 6 the terminal. They were not permitted to board other flights or to leave the terminal
 7 area. The passengers were never informed as to what chemicals they had been exposed
 8 to.
 9         29.    After three (3) hours the passengers were released from the forced
10 confinement.
11       30. Frontier has refused to acknowledge the event. Indeed, publicly accessible
12 records maintained by Frontier reported the flight as having landed on time in Orlando
13 without incident.
14       31. Plaintiff contacted Frontier about the incident on or about June 7, 2017 via
15 email submitted through Frontier’s website. Defendant Frontier in a response email
16 received June 7, 2017, stated that there was “nothing wrong with [the plane]” and did
17 not provide Plaintiff with any additional details or redress other than a $200 travel
18 voucher (provided to all passengers) which expired on September 7, 2017.
19         32.    To date, Defendant Frontier has not informed Plaintiff or any of the
20 passengers on the subject plane of the name and type of chemicals to which they were
21 exposed.
22         33.    Due to her exposure to contaminated cabin air, Plaintiff suffered personal
23 injuries including nausea, blurred vision, headaches, emotional distress and lost monies.
24        General Facts about Defendants’ Bleed Air System
25         34.    Life is unsustainable at the altitudes at which airliners cruise. This is due
26 to extremely low atmospheric pressure, density, temperature and humidity. The
27 industry-referred solution has been a system of drawing or “bleeding” high-pressure air
28 into the aircraft through the aircraft’s jet engines.
                                                6
                            FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:18-cv-04916-PA-AFM Document 33 Filed 10/05/18 Page 7 of 26 Page ID #:355



 1         35.    Defendants use a bleed air system on every aircraft in the Frontier fleet
 2 including, but not limited to, the Airbus A318, Airbus A319, Airbus A320, and the
 3 Airbus A321.
 4         36.    A bleed air system uses a network of ducts, valves and regulators to
 5 conduct medium to high pressure air, "bled" from the compressor section of the
 6 engine(s) and auxiliary power unit (APU), to various locations within the aircraft. There
 7 the air is utilized for a number of functions including:
 8        • pressurization;
 9         • air conditioning;
10         • engine start;
11         • wing and engine anti-ice systems;
12         • water system pressurization;
13         • hydraulic system reservoir pressurization; and
14         • boundary layer separation enhancement.
15         37.    The use of the air for pressurization and air-conditioning is of particular
16 importance. After leaving the engine and passing through the air-conditioning pack,
17 where it is cooled, this bleed air is combined with recirculated cabin air before it enters
18 the cabin. The airliner cabin is a hermetically sealed pressure vessel, with an inflow of
19 bleed air and a computer-controlled outflow, which exhausts back to the atmosphere.
20 Jet engines operate at extremely high temperatures. The only air that enters the interior
21 of the aircraft during operation is the bleed air from the engines.
22 / / /
23 / / /
24 / / /
25 / / /
26 / / /
27 / / /
28 / / /
                                                 7
                             FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:18-cv-04916-PA-AFM Document 33 Filed 10/05/18 Page 8 of 26 Page ID #:356



 1
 2
 3
 4
 5
 6
 7
 8
 9         38.    It is important to note that this bleed air is cooled but not cleaned (i.e.,
10 filtered) before being mixed with recirculated cabin air. Recirculated air, however, is
11 leaned using high-energy particulate air (HEPA) filtration. HEPA filters, by definition,
12 are designed to capture particles but not gases and vapors, which pass directly through,
13 and collection efficiency is established on the basis of particles that pass through the
14 filter (i.e., penetration efficiency).
15         39.    HEPA filters capture particles measuring 0.3 micrometers (μm) in
16 diameter and, as such, certain particles, molecules, and microorganisms can
17 nevertheless pass through.         For example, viruses are among the smallest of
18 microorganisms, ranging in size from 0.02 to 0.3 μm in diameter and are thus too small
19 to be captured by HEPA filters. Likewise, fumes are generally less than 0.05 μm in
20 diameter which are also too small to be captured via filtration.
21         Facts About “Fume” Events
22         40.    The term “fume” is used commonly to describe any noxious gas, smoke,
23 or vapor in the atmosphere. In the case of contaminated air inside an aircraft
24 cockpit/cabin, the term “fume event” has been used to refer to a potentially toxic
25 environment created by contaminated bleed air.
26         41.    The hydraulic systems discussed above vent to atmosphere, which, in this
27 case, is the interior of the aircraft. In addition, the hydraulic pumps, and some actuators,
28 are mounted in the engines, and the bleed air is also used to pre-pressurize the hydraulic
                                                8
                            FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:18-cv-04916-PA-AFM Document 33 Filed 10/05/18 Page 9 of 26 Page ID #:357



 1 systems. The very high pressure of aircraft hydraulic systems (>10 MPa) creates
 2 “sweats”, leaks and ruptures. The overall result is that the interior air of aircraft is
 3 routinely contaminated by hydraulic fluid in addition to the engine lubricating oil and
 4 other substances.
 5        42. One of the fundamental problems of such systems lies in the fact that all
 6 the constituents of jet engine lubricating oil and aircraft hydraulic fluid are harmful to
 7 humans with various degrees of toxicity. Air contamination can occur during normal
 8 operation of the airplane but is particularly high during “fume events” or events where
 9 additional toxins enter the air system.
10        43. Gases contained in contaminated cockpit/cabin air as constituents of
11 “bleed” air include carbon monoxide (“CO”) from engine exhaust and carbon dioxide
12 (“CO2”) as a product of incomplete combustion. Trioxygen (“O3”), originating in the
13 stratosphere, may enter the cockpit/cabin from outside the aircraft via the environmental
14 control system.
15       44. Exposure to high CO2 concentrations can lead to symptoms such as
16 headache, dizziness, and restlessness and ultimately lead to asphyxia.
17         45.   Exposure to O3 may be associated with symptoms ranging from irritation
18 to eyes and mucous membranes to chronic respiratory disease. Additionally, O3 reacts
19 with materials in the cabin, including seat fabric, carpet, plastic, and clothing to emit
20 VOC byproducts. In controlled experiments, the most common VOC emissions
21 detected were aldehydes, 6-methyl-5-hepten-2-one, and acetone.
22         46.   Vapors contained in contaminated cockpit/cabin air may also include both
23 volatile (“VOCs”) and semi-volatile organic compounds (“SVOCs”), both of which are
24 chemical compounds based on carbon chains or rings that also contain hydrogen with
25 or without oxygen, nitrogen, and other elements that represent constituents of jet engine
26 oils, hydraulic fluids, and deicing fluids.
27         47.   Among the many possible VOCs and SVOCs representing constituents of
28 contaminated bleed air, particular concern has been attributed to tricresyl phosphate
                                               9
                           FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:18-cv-04916-PA-AFM Document 33 Filed 10/05/18 Page 10 of 26 Page ID #:358



 1 (Tricresyl phosphates are anti-wearing agents that are added to all jet engine oils used
 2 on all jet propelled commercial airliners in the United States.)
 3         48.   Tricresyl phosphates are known neurotoxins, i.e. nerve agents. A
 4 neurotoxin or nerve agent is a toxin that acts specifically on nerve cells of the central
 5 and peripheral nervous systems. Inhalation exposure to tricresylortho phosphate
 6 (“TOCP”) (one of the isomeric forms of Tricresyl phosphate) at higher concentrations
 7 is associated with a delayed neurotoxic toxic effect (i.e., several days following
 8 exposure) manifested by peripheral nervous system abnormalities. Additionally, TOCP
 9 can affect the body if it comes in contact with the eyes or skin.
10         49.   Tricresyl phosphates are organophosphates. Organophosphates are
11 chemical compounds used in insecticides, herbicides, pesticides, nerve agents and nerve
12 gases, all sharing a similar chemical structure. Organophosphates, as a family of
13 chemicals, are considered toxic to human health. Indeed, in 2001 the Environmental
14 Protection Agency banned most residential uses of organophosphates in part because
15 of their risk to human health.
16        50. De-icing fluids and exhaust from jet engines may also enter the bleed air
17 supply during ground operations.
18       51. Thus, inhaling toxic cabin air can cause short-term or transient symptoms
19 as well as permanent and serious personal injury.
20       52. A typical user, when using the product as designed, does not expect to be
21 exposed to tricresyl phosphates, other chemicals or combustion products and to be
22 potentially inflicted with permanent disability, life altering central and peripheral
23 nervous system damage, chronic migraines, tremors, cognitive deficits, gastrointestinal
24 distress, nausea, vison impairment, fatigue, significant and traumatic emotional and
25 mental stress and depression or other related symptoms.
26         “Fume” Events Are Common on Defendant’s Aircrafts
27         53.    Plaintiff and the members of the Flight F91630 Class (defined below) are
28 not the only consumers who have been subjected to fume events on Defendants’
                                              10
                           FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:18-cv-04916-PA-AFM Document 33 Filed 10/05/18 Page 11 of 26 Page ID #:359



 1 aircrafts. Thousands of passengers (both before and after the “fume” event experienced
 2 by Plaintiff and the members of the F911630 Flight Class) have suffered in exactly the
 3 same manner from exactly the same defect:
 4      54. On or about May 20, 2018, Frontier airline flight 1839 departed Tulsa,
 5 Oklahoma with a destination of San Diego, California. However, the plane, an Airbus
 6 A320 jet, was forced to make an emergency landing following a fume event that caused
 7 smoke to enter the plane’s cabin1.
 8          55.    On or about Frontier flight 1676 traveling from Las Vegas to Orland,
 9 Florida made an emergency landing after crew reported a suspicious odor2.
10       56. On or about November 22, 2017, Frontier flight No 1686 from Nashville,
11 Tennessee to Las Vegas, Nevada, was diverted to Albuquerque due to an odor in the
12 cockpit3.
13          57.    On or about June 21, 2010, Frontier Airlines flight 1903 from Milwaukee,
14 Wisconsin made an emergency landing after smoke was reported in the cockpit4.
15       58. Indeed, while Defendants have utterly failed to warn consumers of the
16 dangers of these events, consumers been forced to take matters into their own hands
17 taking to online forums to complain of similar experiences. For example,
18       Marci of San Diego, CA Verified Reviewer Original review: May 29, 2018
19
            Two times in the last week Frontier Airlines had had emergency landing because
20
            of unknown chemical odors on the plane. I was on the first of these one week ago.
21          Pilot announced emergency landing while gasping for breath in his oxygen mask.
22          After landing in Albuquerque we were kept up all night in the airport in a line waiting
            to get rebooked to San Diego. Although medical people checked out Frontier staff
23          on the plane not one mention was made for passengers to get checked out. I have
24
     1
25        http://www.businessinsider.com/frontier-plane-makes-emergency-landing-after-odor-fills-cabin-
     2018-5 (last viewed May 31, 2018)
     2
26      https://www.clickorlando.com/travel/odor-prompts-frontier-flight-to-make-emergency-landing-in-
     orlando (last viewed May 31, 2018)
     3
27        http://www.wkrn.com/news/flight-from-vegas-to-nashville-diverted-to-albuquerque/1077006699
     (last viewed May 31, 2018)
     4
28     http://www.kctv5.com/story/14786310/frontier-flight-makes-emergency-landing-at-kci-6-21-2010
     (last viewed May 31, 2018)
                                                     11
                              FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:18-cv-04916-PA-AFM Document 33 Filed 10/05/18 Page 12 of 26 Page ID #:360



 1            been feeling sick all week and yesterday felt I might have some type of pneumonia.

 2
              I looked online to see if Frontier had released info about what the gas was we
 3            breathed in during the hours we were on the flight. Instead I saw another article
 4            explaining another emergency landing on Frontier happened yesterday- same
              route- San Diego-Tulsa- same problem. Fumes on plane. This time they
 5            emergency landed in Phoenix. Frontier said everyone was offered a medical exam
 6            yesterday (no one mentioned that option on my flight) and one 62-year-old man
 7            was admitted to the hospital.

 8            I am very healthy- never get sick and have been feeling horrible for a week. Will
 9            Frontier have to explain what is going on? On the plane before the emergency
              landing a male flight attendant was lying on the floor by the bathroom. The entire
10
              experience was bizarre and I am wondering if others are sick. I contacted Frontier
11            and they responded by saying we were all getting 200.00 vouchers to use on their
12            flights.5

13            Defendants Have Known of The Dangers of Fume Events and Bleed Air for
14            Years
15            59.     According to the FAA’s Aerospace Medicine Technical Report No
16 DOT/FAA/AM-15/20 report published in November of 2015, “[t]he quality of air
17 distributed throughout the cockpit and cabin during air transportation in a pressurized
18 aircraft is critically important to human health. For more than 30 years, the topic of
19 cabin air quality has been of concern.”
20            60.     In 1994, the U.S. Congress mandated that the Federal Aviation
21 Administration (FAA) establish an aircraft cabin air quality research program and to
22 contract with the Centers for Disease Control and Prevention (CDC) to carry out studies
23 specific to cabin air quality (Public Law 103-305, 1994).
24        61. In 2012, Congress directed the FAA to initiate a study of air quality in
25 aircraft cabins to: 1) assess bleed air quality on the full range of commercial aircraft
26 operating in the United States; 2) identify oil-based contaminants, hydraulic fluid
27
28   5
         https://www.consumeraffairs.com/travel/frontier.html (last viewed June 1, 2018.)
                                                      12
                                 FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:18-cv-04916-PA-AFM Document 33 Filed 10/05/18 Page 13 of 26 Page ID #:361



 1 toxins, and other air toxins that appear in cabin air and measure the quantity and
 2 prevalence, or absence, of those toxins through a comprehensive sampling program; 3)
 3 determine the specific amount and duration of toxic fumes present in aircraft cabins that
 4 constitutes [sic] a health risk to passengers; 4) develop a systematic reporting standard
 5 for smoke and fume events in aircraft cabins; and 5) identify the potential health risks
 6 to individuals exposed to toxic fumes during flight.
 7         62.    Since 2012, Airbus has been performing real-time monitoring of cabin air
 8 quality.
 9        63.     Prior to the subject flight, Defendants received actual or constructive
10 notice of the dangers posed by a loss of cabin pressure to the airworthiness of the aircraft
11 and the safety of the passengers, including Plaintiffs, aboard an aircraft.
12         64.    Prior to the subject flight, Defendants received actual or constructive
13 notice of the pressurization problems in its fleet and/or the subject aircraft.
14       65. Prior to the subject flight, Defendants received actual or constructive
15 notice of the contaminated bleed air problems in its fleet and/or the subject aircraft.
16       66. Prior to the subject flight, Defendants received actual or constructive
17 notice of the maintenance problems in its fleet and/or the subject aircraft.
18       67. Prior to the subject flight, Defendants received actual or constructive
19 notice of the dangers posed to the safety of its passengers and crew by allowing toxic
20 fumes to enter the cabin of its aircraft through the aircraft's ventilation system.
21       68. Prior to the subject flight, Defendants received actual or constructive
22 notice of contaminated bleed air and toxic fumes entering the cabin while its passengers
23 and crew were onboard.
24         69.    Despite such knowledge Defendants have not, to date, retrofitted their
25 products with either sensors or recirculated air filtration systems designed to detect
26 and/or eliminate and/or minimize vaporized and/or pyrolyzed engine oil and/or
27 hydraulic fluid and its byproducts and/or other toxic substances under normal
28 operations.
                                                13
                            FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:18-cv-04916-PA-AFM Document 33 Filed 10/05/18 Page 14 of 26 Page ID #:362



 1         70.   There are, however, planes that have been so modified. For example, the
 2 Boeing 787 “Dreamliner” uses dedicated electrical compressors with air bearings,
 3 without risk of oil or hydraulic system contamination, to pressurize, refresh and heat
 4 the aircraft interior.
 5         71.   Frontier had a duty to provide its passengers with an aircraft that was in
 6 good mechanical condition and free of defects such as pressurization problems and
 7 toxic fumes.
 8         72.   After exposing its passengers to unidentified toxic fumes, Defendants had
 9 a duty to inform each and every passenger exactly which chemical or chemicals they
10 had been exposed to, all possible consequences of such exposure, and information
11 relevant to medical treatment for such exposure (including antidotes). Defendants also
12 had a duty to measure the level of exposure each passenger sustained, as close in time
13 to the fume event as practicable.
14        73. Frontier had a duty to use the highest degree of care consistent with the
15 operation of its aircraft and its business as a common carrier.
16         74.   Even though Frontier knew that the chemical contained in the “bleed air”
17 can cause harm to humans, it is Frontier’s policy not to inform passengers that they may
18 be, are, or have been, exposed to compounds and chemicals that are known to be
19 dangerous and/or toxic. This intentional concealment has prevented Plaintiff and the
20 proposed class from making informed decisions on whether to fly on this airline or
21 evaluate alternative means of transportation to minimize their exposure to chemicals.
22       There Exists A Better Alternative Design for the Aircraft
23         75.   The bleed air system, while common, is not the only available system for
24 the design and manufacture of the aircrafts.
25       76. Indeed, there is a non-bleed system that is preferable in many regards
26 including the protection of the health and welfare of the passengers and increased fuel
27 economy.
28      77.      The no-bleed systems architecture replaces the traditional pneumatic
                                             14
                           FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:18-cv-04916-PA-AFM Document 33 Filed 10/05/18 Page 15 of 26 Page ID #:363



 1 system and the bleed manifold with a high-power electrical system that, in addition to
 2 the traditional electrical system functions, supports a majority of the airplane functions
 3 that were traditionally performed via bleed air.
 4       78.    In the no-bleed architecture, electrically driven compressors provide the
 5 cabin pressurization function, with fresh air brought onboard via dedicated cabin air
 6 inlets. This approach is significantly more efficient than the traditional bleed system
 7 because it avoids excessive energy extraction from engines with the associated energy
 8 waste by pre-coolers and modulating valves. There is no need to regulate down the
 9 supplied compressed air. Instead, the compressed air is produced by adjustable speed
10 motor compressors at the required pressure without significant energy waste. That
11 results in significant improvements in engine fuel consumption while also protecting
12 the safety and quality of the air inside the cabin.
13
14                                                                 No Bleed System
                                                                   Architecture
15
16
17
18
19
20
21
22
23
24
25
26
27
           79.    Eliminating the maintenance-intensive bleed system is also expected to
28
                                               15
                           FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:18-cv-04916-PA-AFM Document 33 Filed 10/05/18 Page 16 of 26 Page ID #:364



 1 reduce airplane maintenance needs and improve airplane reliability because there are
 2 fewer components on the engine installation resulting in a simplified and more reliable
 3 APU.
 4       80. The no-bleed architecture also features modern power electronics and
 5 motors that will provide increased overall reliability, decreased costs, and improved
 6 performance.
 7         81.   Finally, the architecture means reduced airplane weight, reduced part
 8 count, and simpler systems installation.
 9       CLASS ACTION ALLEGATIONS
10         82.   Plaintiff brings this action individually and on behalf of all other persons
11 similarly situated. The Classes which Plaintiff seeks to represent are defined as:
12       Nationwide Class
13         All persons in the United States who have flown in one of Defendants’
           aircraft that have experienced a bleed air event. Specifically excluded
14         from this Class are Defendants, the officers, directors, or employees of
15         Defendants, any entity in which Defendants have a controlling interest;
           and any affiliate, legal representative, heir, or assign of Defendants. Also
16         excluded any federal, state, or local governmental entities, any judicial
17         officer presiding over this action and the members of his/her immediate
           family and judicial staff, and any juror assigned to this action.
18
19         Flight 1630 Class
           All passengers in the United States who were on Frontier Airlines Flight
20         1630 on June 2, 2017.
21
22         83.   The Class is sufficiently numerous, as each includes hundreds of persons.

23 Thus, joinder of such persons in a single action or bringing all members of the Classes
24 before the Court is impracticable for purposes of Federal Rule of Civil Procedure, Rule
25 23. The question is one of a general or common interest of many persons and it is
26 impractical to bring them all before the Court. The disposition of the claims of the
27 members of the Classes in this class action will substantially benefit both the parties
28 and the Court.
                                               16
                           FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:18-cv-04916-PA-AFM Document 33 Filed 10/05/18 Page 17 of 26 Page ID #:365



 1         84.   There are questions of law and fact common to each Class for purposes of
 2 Federal Rule of Civil Procedure, Rule 23, including:
 3       a.    Whether or not the chemicals present in the “bleed air” introduced into
 4 Defendant’s passenger cabins can cause harm to people exposed thereto;
 5         b.    Whether Defendant had a duty to warn of the potential exposure to toxic
 6 chemicals that can result from “bleed” air;
 7      c.     Whether Plaintiffs and the members of the Flight 91630 Class were falsely
 8 imprisoned; and
 9       d.    Whether Defendants breached any express and/or implied warranties.
10         85.   Plaintiff asserts claims that are typical of the claims of each respective
11 Class for purposes of Federal Rule of Civil Procedure, Rule 23. Plaintiff and all
12 members of each respective Class have been subjected to the same wrongful conduct
13 because they have been exposed to chemicals as a result of the uniform defective design
14 of Defendants’ aircrafts. Plaintiff and the members of the Classes paid a premium for
15 the service, over similar alternatives. Plaintiff and the members of each Class have thus
16 all overpaid for the service.
17         86.   Plaintiff will fairly and adequately represent and protect the interests of the
18 other members of each respective Class for purposes of Federal Rule of Civil Procedure,
19 Rule 23. Plaintiff has no interests antagonistic to those of other members of each
20 respective Class. Plaintiff is committed to the vigorous prosecution of this action and
21 has retained counsel experienced in litigation of this nature to represent her. Plaintiff
22 anticipates no difficulty in the management of this litigation as a class action.
23        87. Additionally, class certification is appropriate because Defendant has
24 acted or refused to act, on grounds generally applicable to the class, making monetary
25 and injunctive relief appropriate as more specifically set forth below. The common
26 complaints of Plaintiff and the Proposed Class form common grounds for equitable and
27 monetary relief, further making class certification appropriate.
28      88. Proceeding as a class action provides substantial benefits to both the
                                               17
                           FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:18-cv-04916-PA-AFM Document 33 Filed 10/05/18 Page 18 of 26 Page ID #:366



 1 parties and the Court because this is the most efficient method for the fair and efficient
 2 adjudication of the controversy. Members of each Class have suffered and will suffer
 3 irreparable harm and damages as a result of Defendants’ wrongful conduct. Because of
 4 the nature of the individual claims of the members of each Class, few, if any, could or
 5 would otherwise afford to seek legal redress against Defendants for the wrongs
 6 complained of herein, and a representative class action is therefore the appropriate,
 7 superior method of proceeding and essential to the interests of justice insofar as the
 8 resolution of claims of the members of each Class is concerned. Absent a representative
 9 class action, members of each Class would continue to suffer losses for which they
10 would have no remedy, and Defendants would unjustly retain the proceeds of its ill-
11 gotten gains. Even if separate actions could be brought by individual members of each
12 Class, the resulting multiplicity of lawsuits would cause undue hardship, burden, and
13 expense for the Court and the litigants, as well as create a risk of inconsistent rulings,
14 which might be dispositive of the interests of the other members of each Class who are
15 not parties to the adjudications and/or may substantially impede their ability to protect
16 their interests.
17                                          COUNT I
18                               Strict Liability: Design Defect
19         (By Plaintiff and the Members of the Classes Against All Defendants)
20         89.    Defendants manufactured, designed, promoted, marketed and sold the
21 subject aircraft. At the time the subject aircraft left Defendants’ custody and control, it
22 was defective and unreasonably dangerous because:
23         a.     Its design rendered the aircraft unreasonably dangerous.
24         b.     The danger of this design was beyond that contemplated by the ordinary
25 consumer with ordinary knowledge common to the community as to its characteristics
26 as such consumer would not believe that they would be exposed to cabin air which was
27 contaminated with toxic chemicals.
28       c.    The benefits of this design are outweighed by the design's inherent risk of
                                               18
                            FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:18-cv-04916-PA-AFM Document 33 Filed 10/05/18 Page 19 of 26 Page ID #:367



 1 danger
 2       90.      Defendants’’ design of the subject aircraft made such aircraft unreasonably
 3 dangerous in one of more of the following respects:
 4         a.     The subject aircraft’s ventilation system allows bleed air, which can
 5 become contaminated with dangerous toxins, to enter the breathing zone of the aircraft.
 6         b.     The subject aircraft lacked adequate air quality monitors, sensors or
 7 alarms.
 8         c.     The subject aircraft provides no safeguards or systems so the flight crew
 9 could identify the source of the contaminated air or mitigate or prevent contamination
10 of the cabin air.
11         d.     The subject aircraft lacked adequate or appropriate filters which would
12 have purified the cabin air and prevented or mitigated bleed air contamination.
13         91.    By reason of the foregoing, the subject aircraft was unreasonably
14 dangerous and defective and Defendants are strictly liable for the damages sustained by
15 the Plaintiff and the members of the Classes.
16         92.    Under the risk-benefits test, the risks of the design outweigh the benefits.
17 Indeed, the design of the Boeing 787 “Dreamliner” uses dedicated electrical
18 compressors with air bearings, without risk of oil or hydraulic system contamination,
19 to pressurize, refresh and heat the aircraft interior. Such design protects against fume
20 events and is also more fuel efficient.
21                                           COUNT II
22                                   Breach of Warranties
23               (Plaintiff and the members of the Classes Against All Defendants)
24         93.    Plaintiff incorporates by reference each prior allegation and fact, as if
25 specifically restated herein, paragraph for paragraph and word for word.
26         94.    The Federal Aviation Administration (FAA) has issued a number of
27 federal aviation regulations (FARs), airworthiness directives (ADs), and advisory
28 circulars (ACs) regarding cabin air ventilation requirements and contaminant
                                               19
                           FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:18-cv-04916-PA-AFM Document 33 Filed 10/05/18 Page 20 of 26 Page ID #:368



 1 concentration limits.
 2      95. For example, 14 C.F.R. provides § 23.831(b) provides in pertinent part:
 3 “[f]or pressurized airplanes, the ventilating air in the flight crew and passenger
 4 compartments must be free of harmful or hazardous concentrations of gases and vapors
 5 in normal operations and in the event of reasonably probable failures or malfunctioning
 6 of the ventilating, heating, pressurization, or other systems and equipment.
 7         96.   14 C.F.R. §23.1109(a) provides, “[t]he cabin air system may not be subject
 8 to hazardous contamination following any probable failure of the turbocharger or its
 9 lubrication system.”
10         97.   14 C.F.R. §23.1111 provides, “[h]azardous contamination of cabin air
11 systems may not result from failures of the engine lubricating system.”
12          98. 14 C.F.R. §25.831 provides in pertinent part:
13          [u]nder normal operating conditions and in the event of any probable
     failure conditions of any system which would adversely affect the ventilating
14   air, the ventilation system must be designed to provide a sufficient amount of
15   uncontaminated air to enable the crewmembers to perform their duties without
     undue discomfort or fatigue and to provide reasonable passenger comfort. For
16   normal operating conditions, the ventilation system must be designed to provide
17   each occupant with an airflow containing at least 0.55 pounds of fresh air per
     minute.
18          (b) Crew and passenger compartment air must be free from harmful or
19   hazardous concentrations of gases or vapors. In meeting this requirement, the
     following apply:
20                 (1) Carbon monoxide concentrations in excess of 1 part in 20,000
21   parts of air are considered hazardous. For test purposes, any acceptable carbon
     monoxide detection method may be used.
22                 (2) Carbon dioxide concentration during flight must be shown not
23   to exceed 0.5 percent by volume (sea level equivalent) in compartments
     normally occupied by passengers or crewmembers.
24
25         99.   These Defendants’ knowing violation of these minimum federal aviation

26 regulations was a causal factor in the fume event at issue.
27       100. Defendants voluntarily warranted, expressly and impliedly, that they

28 complied with minimum industry standards and federal regulations such as those above
                                              20
                           FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:18-cv-04916-PA-AFM Document 33 Filed 10/05/18 Page 21 of 26 Page ID #:369



 1 during the design and manufacture of the subject aircraft such that it was not defective,
 2 in airworthy condition and reasonably fit for their intended and foreseeable uses and
 3 purposes on the subject engine.
 4         101. Plaintiff and the members of the Classes were injured by the defective
 5 design of the subject aircraft which were, at the time of the accident, in essentially the
 6 same condition as when they left the hands of the defendants. The breach of express
 7 and implied warranties was the proximate cause of injury for Plaintiff and the Class.
 8         102. Defendant Frontier contracted with Defendant Airbus so that Frontier
 9 could transport passengers in its aircraft. Defendant Airbus intended that consumers
10 would be the end users of their aircrafts and that consumers would be the beneficiaries
11 of its contracts with airlines such as Defendant Frontier.
12                                        COUNT III
13                                         Negligence
14         (By Plaintiff and the members of the Classes Against All Defendants)
15         103. Plaintiffs re-allege all previous paragraphs as if set forth verbatim herein.
16         104. At all times relevant hereto, Defendants owed a duty to the Plaintiffs to
17 use reasonable care in designing, manufacturing, assembling, testing, maintaining,
18 servicing, selling, marketing, promoting and providing warnings or instructions about
19 the subject aircraft.
20         105. Such failure had the result that Plaintiff and the members of the Class could
21 not weigh the risks and chose an alternative plane design or alternative method of
22 transportation. Thus, but for the failure to warn Plaintiff and the members of the Class
23 would not have sustained such injuries.
24         106. Defendants negligently breached its duty of care owed to the Plaintiff and
25 the members of the Classes though one or more of the following negligent acts and
26 omissions, when Defendants:
27         a.    negligently designed, manufactured, assembled and sold the subject
28 aircraft such that its ventilation system allowed contaminated bleed air to enter the
                                              21
                           FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:18-cv-04916-PA-AFM Document 33 Filed 10/05/18 Page 22 of 26 Page ID #:370



 1 breathing zone of the aircraft;
 2       b.     negligently designed, manufactured, assembled and sold the subject
 3       aircraft without an adequate or appropriate air quality monitor, sensor or alarm
 4        to detect bleed air contamination, allow the flight to identify the source of such
 5        contamination and / or permit the flight crew to mitigate or prevent fume events;
 6        c.     negligently designed, manufactured, assembled and sold the subject
 7        aircraft without adequate or appropriate filters to protect cabin air from
 8        contamination;
 9        d.     negligently designed, manufactured, assembled and sold the subject
10        aircraft without proper warnings or instructions regarding the potential of the air
11        supply system to become contaminated or the danger of exposure to such
12        contaminated air;
13        e.     negligently designed, manufactured, assembled and sold the subject
14        aircraft without knowing the actual chemical composition of the aviation jet
15        engine lubricating oil, required for use on its aircraft;
16        f.     negligently designed, manufactured, assembled and sold the subject
17        aircraft without knowing what chemicals or byproducts are created when aviation
18        jet engine lubricating oil is heated to temperatures consistent with those
19        experienced in the engines, required for use on its aircraft;
20        g.     negligently designed, manufactured, assembled and sold the subject
21        aircraft without properly testing heated aviation jet engine lubricating oil;
22        h.     negligently designed, manufactured, assembled and sold the subject
23        aircraft without knowing the quality of the bleed cabin air;
24        i.     negligently failed to incorporate a proper and effective environmental
25        control system on the subject aircraft;
26        j.     negligently failed to incorporate a proper and effective air supply system
27        on the subject aircraft;
28        k.     negligently failed to properly test the subject aircraft before distributing it;
                                               22
                           FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:18-cv-04916-PA-AFM Document 33 Filed 10/05/18 Page 23 of 26 Page ID #:371



 1         l.     negligently failed to adequately maintain, service, retrofit and/or inspect
 2         the subject aircraft;
 3         m.     negligently represented, promoted and marketed its aircraft as being safe
 4         and failed to provide adequate warnings and instructions about its aircraft; and
 5         n.     were otherwise negligent and careless.
 6         107.   Defendants owed a duty to adequately warn and instruct about the dangers
 7 of its aircraft of which it knew, or, in the exercise of ordinary care, should have known,
 8 at the time the product left Defendants’ control.
 9         108. Defendants negligently failed to warn of the defective and unreasonably
10 dangerous conditions of the subject aircraft.
11       109. Defendants negligent and willfully misrepresented the safety of its aircraft
12 and the dangers of air cabin contamination.
13       110. As a direct and proximate result of one or more of the aforesaid negligent
14 acts and omissions of Defendants, Defendants caused Plaintiff and the members of the
15 Classes to suffer personal injuries and/or damages and to require medical monitoring.
16                                        COUNT IV
17                         Negligent Infliction of Emotional Distress
18    (Against Plaintiff and the Members of the Classes Against Defendant Frontier)
19         111. Plaintiff repeats and realleges the above paragraphs as if fully stated
20 herein.
21       112. Defendants’ conduct negligently caused emotional distress to Plaintiff and
22 the Class Members.
23         113. Defendants could reasonably foresee that his action would have caused
24 emotional distress to Plaintiff and the Class Members.
25       114. Plaintiff and the Class Members were in a specific zone of danger during
26 and following the “fume event” and at risk of physical harm, causing their fear.
27         115. Plaintiff and the Class Members, immediately or shortly after the “fume
28 event” suffered distress and emotional harm.
                                              23
                            FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:18-cv-04916-PA-AFM Document 33 Filed 10/05/18 Page 24 of 26 Page ID #:372



 1         116. The intentional and/or reckless conduct of Defendants and each of them
 2 was outrageous and was made with reckless disregard of the probability of causing
 3 injuries and emotional distress to Plaintiff and the members of the Classes, knowing
 4 that Plaintiff and the members of the Classes would be subjected to toxic exposure.
 5        117. As a foreseeable result of Defendants' intentional and/or reckless conduct,
 6 as described above, Plaintiff and the members of the Classes suffered and continue to
 7 suffer from personal injuries and severe emotional distress from the reasonable fear of
 8 developing cancer amongst other serious health conditions.
 9       118. As a direct and proximate result of Defendants' negligent acts and
10 omissions, Plaintiff and the Classes have suffered and will suffer from great physical,
11 mental and nervous pain and suffering, including but not limited to fear of cancer, and
12 Plaintiff and the Classes are informed and believe and based thereon allege that they
13 will be compelled to seek further treatment in the future for care of injuries sustained
14 as a direct and proximate result of the Defendants negligence. Plaintiff and the Classes
15 are further informed and believe and based thereon allege that they have incurred the
16 costs of medical treatment and will continue to incur such costs into the future.
17         119. In engaging in the conduct as described herein, Defendants acted willfully,
18 maliciously, oppressively, outrageously, and in conscious disregard and indifference to
19 the safety and well-being of Plaintiff and the members of the Classes. By reason of
20 Defendants conduct, as described above, punitive damages should be assessed against
21 Defendants, in such an amount as may be determined at trial.
22                                        COUNT V
23                                  FALSE IMPRISONMENT
24         (By Plaintiff and the Members of the Flight 1630 Class Against Defendant
25                                            Frontier)
26         120. Plaintiff repeats and realleges the above paragraphs as if fully stated
27 herein.
28       121. California law defines the tort of false imprisonment as the “unlawful
                                             24
                           FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:18-cv-04916-PA-AFM Document 33 Filed 10/05/18 Page 25 of 26 Page ID #:373



 1 violation of the personal liberty of another.” Fermino v. Fedco, Inc., 7 Cal. 4th 701, 715
 2 (1994). The tort of false imprisonment consists of the “nonconsensual, intentional
 3 confinement of a person, without lawful privilege, for an appreciable length of time,
 4 however short.” Id.
 5         122. At all times relevant herein, in the absence of any privilege to do so,
 6 Defendant Frontier acted with the intention of confining Plaintiff and the members of
 7 the Flight 1630 Class within fixed boundaries. Defendant’s acts directly or indirectly
 8 resulted in confinement, and the confinement was effectuated without Plaintiff and
 9 Class members' consent.
10         123. Specifically, Plaintiff and members of the Flight 1630 Class were
11 intentionally confined by Defendant Frontier for several hours in the terminal area of
12 the airport.
13         124. Such confinement was non-consensual.
14         125. Defendant Frontier intentionally engaged in these acts of false
15 imprisonment with oppression, fraud and malice, and with reckless disregard of the
16 rights of Plaintiff and Flight 1630 Class members, entitling them to punitive damages.
17 / / /
18 / / /
19 / / /
20 / / /
21 / / /
22 / / /
23 / / /
24 / / /
25 / / /
26 / / /
27 / / /
28 / / /
                                              25
                           FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:18-cv-04916-PA-AFM Document 33 Filed 10/05/18 Page 26 of 26 Page ID #:374



 1                                 PRAYER FOR RELIEF
 2        Plaintiff, on behalf of herself and on behalf of the members of the Class defined
 3 herein, prays for judgment and relief on all Causes of Action as follows:
 4       1.     An order certifying that the action may be maintained as a class action as
 5 defined herein;
 6       2.     An order awarding Plaintiff and the proposed Class members
 7 compensatory, general and special damages and punitive damages in an amount to be
 8 proven at trial;
 9       3.      For medical monitoring;
10        4.      For a temporary, preliminary and/or permanent order for injunctive relief;
11        4.      Pre-judgment and post judgment interest;
12        5.      For Attorney fees, disbursements and litigation expenses; and
13        6.      Such other and further relief as the Court may deem necessary or
14 appropriate.
15
16 DATED: October 5, 2018                   BRADLEY/GROMBACHER, LLP
17
18                                          By: /s/ Kiley Lynn Grombacher
19                                               Marcus J. Bradley, Esq.
                                                 Kiley Lynn Grombacher, Esq.
20                                               Attorneys for Plaintiff
21
                                DEMAND FOR JURY TRIAL
22
23        Plaintiff hereby demands a jury trial on all claims so triable in this action.
24 DATED: October 5, 2018                   BRADLEY/GROMBACHER, LLP
25
26                                          By: /s/ Kiley Lynn Grombacher
27                                               Marcus J. Bradley, Esq.
                                                 Kiley Lynn Grombacher, Esq.
28                                               Attorneys for Plaintiff
                                               26
                           FIRST AMENDED CLASS ACTION COMPLAINT
